AO 247 (Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)           Page I of2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of North Carolina

                    United States ,of America
                                  V.                                        )
                       Michael Scott McRae                                  )
                                                                            )   Case No:         5:97-CR-94-6H
                                                                            )   USM No: 09563-056
                                                                            )                   -----------------
Date of Original Judgment:                September 1, 1998
Date of Previous Amended Judgment: February 23, 2016                        )   Joseph Craven
(Use Date ofLast Amended Judgment if Any)                                       Defendant's Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)(l)(B)
         Upon motion of 0 the defendant D the Director of the Bureau of Prisons D the court under 18 U.S.C.
§ 3582(c)(l)(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly pennitted by
statute and as provided by Section 404 of the First Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,


IT IS ORDERED that the motion is:
          D DENIED. 0 GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the lastjudgment issued) of 360              months is reduced to _2_40_m_o_n_th_s_ _ _ _ _ _ __
                                              (Complete Parts I and II ofPage 2 when motion is granted)

The term of supervised release is reduced to 3 years.




If the amount of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject.to an additional period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated September 1, 1998, and February 23, 2016,
shall remain in effect. IT IS SO ORDERED.


Order Date:


Effective Date:                                                      Malcolm J. Howard           Senior U.S. District Judge
                    --------,----,-
                     (if different from order date)                                                      Printed name and title
